Case 2:15-cv-01366-JRG-RSP Document 486 Filed 02/20/21 Page 1 of 14 PageID #: 32159




                                  IN THE UNITED STATES DISTRICT COURT
                                   FOR THE EASTERN DISTRICT OF TEXAS
                                           MARSHALL DIVISION

       PERSONALIZED MEDIA                                   §
       COMMUNICATIONS, LLC,                                 §
                                                            §
                     Plaintiff,                             §
                                                            §
                                                                        Case No. 2:15-cv-01366-JRG-RSP
       v.                                                   §
                                                            §
       APPLE, INC.,                                         §
                                                            §
                     Defendant.                             §

                                            MEMORANDUM ORDER

              Before the Court is the Motion to Exclude Certain Opinions of PMC’s Damages Expert

   Michael Dansky filed by Defendant Apple, Inc. Dkt. No. 273. Apple moves to strike portions of

   the testimony of Mr. Michael Dansky, Plaintiff Personalized Media Communications, LLC’s

   (“PMC”) damages expert. See Dkt. No. 273 at 5 1.

              I.      BACKGROUND

              On October 10, 2016, PMC’s damages expert, Mr. Dansky, served his damages report

   estimating Apple’s alleged infringement of the asserted patents. Mr. Dansky calculated a running

   royalty close to $240 million, he based his report on Apple’s allegedly infringing FairPlay, FPS,

   and HLS functionalities. See Dkt. No. 273 at 5.

              Mr. Dansky did a series of calculations to estimate the sum Apple would pay to PMC in a

   hypothetical licensing agreement. Mr. Dansky first calculated the profits from iTunes downloads

   per infringing unit (“Standard Profit Per Unit”). See id. at 8. He then computes the quotient of the

   FairPlay staff headcount number to the iTunes staff headcount number. The staff quotient is then

   multiplied by the Standard Profit Per Unit (“FairPlay-related Profit per Unit”). See id. Mr. Dansky


   1
       Citations are to page numbers assigned through the ECF system.
Case 2:15-cv-01366-JRG-RSP Document 486 Filed 02/20/21 Page 2 of 14 PageID #: 32160




   then concludes that the reasonable royalty rate attributable to the patents-in-suit is 100%. Id. In

   other words, the FairPlay-related Profit per Unit is the value attributable to the patents-in-suit. Mr.

   Dansky states that the parties would have agreed to split this profit 50/50, to thus reach the final

   reasonable royalty rate of $0.007 per download. See id.

           On November 21, 2016, Apple filed this Motion 2.



           II.      LEGAL STANDARDS


           A. Daubert Standard

           An expert witness may provide opinion testimony if “(a) the expert’s scientific, technical,

   or other specialized knowledge will help the trier of fact to understand the evidence or to determine

   a fact in issue; (b) the testimony is based on sufficient facts or data; (c) the testimony is the product

   of reliable principles and methods; and (d) the expert has reliably applied the principles and

   methods to the facts of the case.” Fed. R. Evid. 702.

           Federal Rule of Evidence 702 requires a district court to make a preliminary determination,

   when requested, as to whether the requirements of the rule are satisfied with regard to a particular

   expert’s proposed testimony. See Kumho Tire Co. v. Carmichael, 526 U.S. 137, 149 (1999);

   Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 592-93 (1993). District courts are accorded

   broad discretion in making Rule 702 determinations of admissibility. Kumho Tire, 526 U.S. at 152

   (“the trial judge must have considerable leeway in deciding in a particular case how to go about

   determining whether particular expert testimony is reliable”). Although the Fifth Circuit and other

   courts have identified various factors that the district court may consider in determining whether


   2
     PMC filed its response in opposition to Apple’s Motion on December 8, 2016. Dkt. No. 294. Apple filed their
   reply in support for their Motion on December 15, 2016. Dkt. No. 314. PMC filed its sur-reply on December 22,
   2016. Dkt. No. 328.

                                                          2
Case 2:15-cv-01366-JRG-RSP Document 486 Filed 02/20/21 Page 3 of 14 PageID #: 32161




   an expert’s testimony should be admitted, the nature of the factors that are appropriate for the court

   to consider is dictated by the ultimate inquiry—whether the expert’s testimony is sufficiently

   reliable and relevant to be helpful to the finder of fact and thus to warrant admission at trial. United

   States v. Valencia, 600 F.3d 389, 424 (5th Cir. 2010).

           Importantly, in a jury trial setting, the Court’s role under Daubert is not to weigh the expert

   testimony to the point of supplanting the jury’s fact-finding role; instead, the Court’s role is limited

   to that of a gatekeeper, ensuring that the evidence in dispute is at least sufficiently reliable and

   relevant to the issue before the jury that it is appropriate for the jury’s consideration. See Micro

   Chem., Inc. v. Lextron, Inc., 317 F.3d 1387, 1391-92 (Fed. Cir. 2003) (applying Fifth Circuit law)

   (“When, as here, the parties’ experts rely on conflicting sets of facts, it is not the role of the trial

   court to evaluate the correctness of facts underlying one expert’s testimony.”); Pipitone v.

   Biomatrix, Inc., 288 F.3d 239, 249-50 (5th Cir. 2002) (“‘[t]he trial court’s role as gatekeeper [under

   Daubert] is not intended to serve as a replacement for the adversary system.’ . . . Thus, while

   exercising its role as a gate-keeper, a trial court must take care not to transform a Daubert hearing

   into a trial on the merits,” quoting Fed. R. Evid. 702 advisory committee note). As the Supreme

   Court explained in Daubert, 509 U.S. at 596, “Vigorous cross-examination, presentation of

   contrary evidence, and careful instruction on the burden of proof are the traditional and appropriate

   means of attacking shaky but admissible evidence.” See Mathis v. Exxon Corp., 302 F.3d 448, 461

   (5th Cir. 2002).



           B. Damages

           A patentee is entitled to “damages adequate to compensate for the infringement, but in no

   event less than a reasonable royalty for the use made of the invention by the infringer . . . .” 35



                                                      3
Case 2:15-cv-01366-JRG-RSP Document 486 Filed 02/20/21 Page 4 of 14 PageID #: 32162




   U.S.C. § 284. “A ‘reasonable royalty’ derives from a hypothetical negotiation between the patentee

   and the infringer when the infringement began.” ResQNet.com, Inc. v. Lansa, Inc., 594 F.3d 860,

   868–69 (Fed. Cir. 2010) (citation omitted). A comprehensive (but unprioritized and often

   overlapping) list of relevant factors for a reasonable royalty calculation appears in Georgia–Pac.

   Corp. v. U.S. Plywood Corp., 318 F. Supp. 1116, 1120 (S.D.N.Y. 1970).

          “A patentee is only entitled to a reasonable royalty attributable to the infringing features.”

   Power Integrations, Inc. v. Fairchild Semiconductor Int’l, Inc., 904 F.3d 965, 977 (Fed. Cir. 2018),

   cert. denied, 139 S. Ct. 1265 (2019). The patentee bears the burden of proving damages. Lucent

   Techs., Inc. v. Gateway, Inc., 580 F.3d 1301, 1324 (Fed. Cir. 2009) (citations omitted). Thus, the

   patentee “must in every case give evidence tending to separate or apportion the defendant’s profits

   and the patentee’s damages between the patented feature and the unpatented features . . . .”

   Garretson v. Clark, 111 U.S. 120, 121 (1884). Accordingly, royalties must be apportioned between

   the infringing and non-infringing features of the product. Ericsson, Inc. v. D-Link Sys., Inc., 773

   F.3d 1201, 1226 (Fed. Cir. 2014); VirnetX, Inc. v. Cisco Sys., Inc., 767 F.3d 1308, 1326 (Fed. Cir.

   2014); Uniloc USA, Inc. v. Microsoft Corp., 632 F.3d 1292, 1318 (Fed. Cir. 2011); Lucent, 580

   F.3d at 1336–37. If the patentee fails to tie the theory to the facts of the case, the testimony is

   excluded. Uniloc USA, 632 F.3d at 1315.

          “[A]pportionment can be addressed in a variety of ways, including ‘by careful selection of

   the royalty base to reflect the value added by the patented feature [or] … by adjustment of the

   royalty rate so as to discount the value of a product’s non-patented features; or by a combination

   thereof.” Exmark Mfg. Co. Inc. v. Briggs & Stratton Power Prod. Grp., LLC, 879 F.3d 1332, 1348

   (Fed. Cir. 2018) (brackets and ellipsis in original) (quoting Ericsson, 773 F.3d at 1226). Therefore,

   there is “nothing inherently wrong with using the market value of the entire product [as a royalty



                                                    4
Case 2:15-cv-01366-JRG-RSP Document 486 Filed 02/20/21 Page 5 of 14 PageID #: 32163




   base], especially when there is no established market value for the infringing component or feature,

   so long as the multiplier accounts for the proportion of the base represented by the infringing

   component or feature.” Id. (quoting Lucent, at 1339).



          III.    ANALYSIS

          Apple moves to strike certain opinions of Mr. Dansky’s damages report: (1) Mr. Dansky’s

   opinion about the reasonable royalty structure; (2) Mr. Dansky’s calculation of Apple’s profits

   attributable to the patents-in-suit; and (3) Mr. Dansky’s opinion about whether Apple and PMC

   would discuss entering into a portfolio license agreement.

          A.      Mr. Danksy’s Royalty Structure

          Apple argues that Mr. Dansky’s testimony should be excluded because his “opinion that

   the parties would have agreed to a running royalty is not the product of a reliable principle or

   method, and it does not reliably apply a principle or method to the facts.” Dkt. No. 273 at 8–9.

   Apple argues Mr. Dansky’s review of “numerous” Apple and PMC licenses, third party license

   research, and professional experience, is not sufficient for Mr. Dansky to conclude that Apple and

   PMC would have agreed to a running royalty structure. See id. at 9–10. They further argue “Mr.

   Dansky’s opinion relying on the four third-party licenses does not reliably apply his method to the

   facts of this case.” Id. at 10 (emphasis omitted). Apple submits the third-party licenses relied upon

   are unreliable and incomparable since the context of the agreements is unknown and one of the

   licenses has been partially redacted. See Dkt. No. 314 at 5. Apple claims it has been prejudiced

   because of PMC’s untimely production of the four third-party licenses. See id.

          PMC counters that “Apple’s argument is a classic example of a party disagreeing with an

   expert’s ‘conclusions, not his methodology.’” Dkt. No. 294 at 9 (quoting TQP Dev., LLC v. 1-800-



                                                    5
Case 2:15-cv-01366-JRG-RSP Document 486 Filed 02/20/21 Page 6 of 14 PageID #: 32164




   Flowers.com, Inc., No. 2:11-cv-248-JRG-RSP, 2013 U.S. Dist. LEXIS 195929 at *9 (E.D. Tex.

   Nov. 12, 2013)). PMC asserts Mr. Dansky carefully reviewed the produced Apple licenses,

   examined 20 years of PMC licenses, searched publicly available license agreements, and exercised

   his professional judgment—which is based on many years of professional experience. See Dkt.

   No. 294 at 10–11. PMC explains Apple has not been prejudiced since its expert witness “knew of,

   and had access to, the specific licenses” Mr. Dansky relied on. Dkt. No. 328 at 6.

          Though Apple states that Mr. Dansky’s methods and conclusions are incorrect because

   they are based only on his experience and third-party licenses, this assertion is plainly incorrect.

   See Dkt. No. 273 at 9. Mr. Dansky reviewed Apple licenses, reviewed PMC licenses, deliberated

   with other experts, accessed publicly available information, and relied on his professional

   experience to support his conclusions—Mr. Dansky used a reasonable methodology. See Dkt. Nos.

   294-3 at 28, 31, 38, 41. He used a reasonable approach, which has been sufficiently disclosed in

   his report, to determine how Apple and PMC would structure a hypothetical royalty agreement.

   Apple may disagree with Mr. Dansky’s conclusions, but the role of the Court is to assess Mr.

   Dansky’s methods, not assess his conclusion. See Micro Chem., Inc., 317 F.3d at 1391-92. His

   testimony on the royalty structure of an Apple-PMC license is sufficiently reliable to be presented

   for the jury’s consideration.

          The third-party licenses were not pulled from thin air, as Apple suggests. Mr. Dansky

   explains:

          [a]s part of my research and analysis of potentially relevant and “customary”
          licensing and/or profit apportionment practices, my team and I searched a database
          for publicly available license agreements and circumstances that might be
          considered comparable to the license that would result from this hypothetical
          negotiation. We performed a keyword search of the available license agreements
          from related technology industries, using search terms based on the names of the
          parties and accused products and services in this matter, and also a number of
          relevant terms such as “download”, “stream”, and “encryption”. Our search

                                                    6
Case 2:15-cv-01366-JRG-RSP Document 486 Filed 02/20/21 Page 7 of 14 PageID #: 32165




          retrieved over 500 license and other agreements, which we subsequently screened
          for relevance. . . . Our screening resulted in a set of four license agreements with
          sufficient potential utility to warrant further review.

   Dkt. No. 294-3 at 39–40 (footnote omitted). Mr. Dansky’s method of screening and locating third-

   party licenses is acceptable. Id. Apple argues that the “[f]our third-party licenses, none of which

   involve Apple or PMC, do not provide an independent validation of Mr. Dansky’s conclusion.”

   Dkt. No. 273 at 9. The third-party “licenses may not be perfectly analogous to the patents-in-suit—

   something that is almost inherent to any comparable license approach—[that] generally goes to

   the weight of the evidence, not its admissibility.” PerdiemCo, LLC v. Industrack LLC, No. 2:15-

   cv-727-JRG-RSP, 2016 U.S. Dist. LEXIS 155754, *12 (E.D. Tex. Nov. 9, 2016). Mr. Dansky

   sufficiently discussed the merits and considerations of the third-party licenses; the Court sees no

   reason to exclude Mr. Dansky’s testimony on this subject.

      Apple has not been prejudiced by PMC’s allegedly untimely production of the third-party

   licenses. PMC rebuts Apple’s assertion and argues they did produce the licenses. See Dkt. No.

   294-1 ⁋ 3. Even if Apple’s assertion is taken as true, the Court will not exclude Mr. Dansky’s

   testimony. Apple did not raise this issue until filing the Motion despite multiple opportunities to

   bring this to PMC’s attention. See id. ⁋⁋ 5–7. Apple has not shown that PMC refused to produce

   these documents, and PMC remedied this issue as soon as it was raised. Dkt. No. 294 at 12.

      B. Mr. Dansky’s Apportionment Calculations

          Apple asserts Mr. Dansky’s calculations are incorrect because (1) he mistakenly included

   “in-app” purchases, (2) used an unreliable method to estimate the FairPlay-related Profit per

   Unit, and (3) he mistakenly attributed 100% of FairPlay’s value to the patents-in-suit.




                                                   7
Case 2:15-cv-01366-JRG-RSP Document 486 Filed 02/20/21 Page 8 of 14 PageID #: 32166




                1. In-App Purchases

           Apple argues Mr. Dansky incorrectly incorporated in-app purchase revenue, which is the

   revenue associated with an unaccused functionality, in his damages calculations. Dkt. No. 273 at

   12. “Mr. Dansky [] calculated a ‘Standard Profit per Unit’ by subtracting ‘Royalties’ from the

   ‘Billings’ for iTunes and Apple Music and dividing that ‘Standard Profit’ figure by the ‘Total

   Units.’” 3 Dkt. No. 273 at 12. Apple alleges that

           [i]n Exhibit 8 to Mr. Dansky’s report, which is the support for [his calculations], he
           expressly states in his notes that item [d] Billings and item [e] Royalties “[i]ncludes
           in-app purchases.” In other words, the “Billings” and “Royalties” figures that Mr.
           Dansky uses to calculate “Standard Profit” (the numerator of his calculation)
           include in-app purchases, while the “Total Units” figure (the denominator of his
           calculation) excludes in-app purchases.

   Dkt. No. 273 at 12 (citations omitted). Apple also alleges Mr. Dansky did not adequately discuss

   his reasoning for including in-app purchases.

           Again, PMC submits Apple’s “disagreement is over a specific judgement call made” by

   Mr. Dansky. Dkt. No. 294 at 13–14. PMC believes Mr. Dansky provided enough evidence and

   explanation for the inclusion of in-app purchases in his calculations. See Dkt. No. 294 at 14. PMC

   explains that “Mr. Dansky testified that including in-app revenue in calculating the profit average

   was fair because in-app purchases are clearly related and attributable to the infringing functionality

   that allowed customers to download apps.” Id (citing Dkt. No. 294-9 at 5). PMC also cites to Mr.

   Dansky’s explanation that “‘both free and paid apps often include the ability for a user to make

   ‘in-app’ purchases, generating significant additional revenue for Apple from its share of the

   purchase price.’” Dkt. No. 294 at 14 (quoting Dkt. No. 294-3 at 5).




   3
    To calculate Total Units, Mr. Dansky adds together both paid and unpaid units of content. “Mr. Dansky explicitly
   excluded in-app purchases from the ‘Total Units’” (“Total Units”). Dkt. No. 273 at 11–12.

                                                           8
Case 2:15-cv-01366-JRG-RSP Document 486 Filed 02/20/21 Page 9 of 14 PageID #: 32167




          Indeed, Mr. Dansky provided enough evidence to support his decision to include in-app

   purchase revenue. The parties agree that Mr. Dansky properly excluded in-app purchases from the

   Total Units royalty base, since those were not accused. See Dkt. No. 294 at 14. The parties also

   agree that the Standard Profit numerator includes in-app purchases and the Total Units

   denominator excludes in-app units. See id. The parties’ dispute is centered on whether Mr. Dansky

   can incorporate, and has properly supported his inclusion of, in-app revenue in his damages

   estimate. Id. He can, so long as he provides a reasonable explanation. The role of the Court is

   satisfied that Mr. Dansky sufficiently explained his inclusion of the in-app revenue so that it will

   assist the fact finder during trial. Mr. Dansky explains that

          both free and paid apps often include the ability for a user to make “in-app”
          purchases, generating significant additional revenue for Apple from its share of the
          purchase price. For example, users of the game app “Madden NFL Football” can
          purchase “Madden Cash” for use while playing the game. Many apps have both a
          free and paid version, and users of the initial free version frequently later upgrade
          to the paid version.

   Dkt. No. 328-2 at 2 (footnote omitted). Thus, Mr. Dansky has adequately explained the basis for

   including “in-app” revenues in his calculations while properly excluding the units of “in-app”

   purchases. Apple may disagree with Mr. Dansky’s reasoning and may believe his reasoning is

   weak—but vigorous cross-examination is the traditional means of attacking shaky but admissible

   evidence, not exclusion. See Daubert, 509 U.S. at 596.

              2. Headcount Apportionment Method

          Apple contends “Mr. Dansky’s method of using headcount to apportion the value of the

   claimed methods is not a ‘settled principle[] of apportionment’” and is inadmissible. See Dkt. No.

   273 at 14 (alteration in original). In order to determine the apportionment of the Fairplay

   functionality, Mr. Dansky used




                                                     9
Case 2:15-cv-01366-JRG-RSP Document 486 Filed 02/20/21 Page 10 of 14 PageID #:
                                  32168



       “the headcount associated with the team supporting FairPlay as compared to
       Apple’s overall headcount for iTunes” as a “reasonable proxy” for the economic
       contribution of FairPlay to the iTunes business. Using a ratio of the FairPlay team
       headcount to the iTunes team OCOGS headcount, Mr. Dansky calculated that
       FairPlay represented 5.6% of the iTunes business.

Dkt. No. 273 at 14 (quoting Dkt. No. 273-2 at 21–22). Apple argues that Mr. Dansky failed to

explain the connection between the headcount ratio and the economic value of the patents-in-suit

and could not otherwise provide evidence to support his headcount ratio method. See id. Apple

further argues Mr. Dansky’s 17.5 FairPlay headcount figure is unreliable because it is derived

from a “‘ballpark’ estimate from a single employee who ‘didn’t know the details’ . . . when he

was asked.” Dkt. No. 314 at 7 (quoting Dkt. No. 273-8 at 5).

       PMC counters that using the headcount ratio as a value approximation of the patents is a

common cost accounting principal taught in accounting textbooks. See Dkt. No. 294 at 15 (citing

Dkt. No. 294-10 at 5; Dkt. No. 294-11 at 5). PMC explains that Mr. Dansky’s headcount ratio was

a well understood industry method and he was not required to explain the economic theory

underpinning the headcount ratio. See Dkt. No. 328 at 7. PMC defends Mr. Dansky’s use of the

“17.5” figure and states this figure goes to the weight of Mr. Dansky’s testimony not its

admissibility. See Dkt. No. 294 at 16.

       Mr. Dansky’s headcount ratio method of apportioning the value of FairPlay is admissible.

Apple’s concern that Mr. Dansky did not properly explain why his method is a reasonable proxy

of FairPlay’s contribution to iTunes is unfounded. Mr. Dansky has explained his rationale for

using headcount as a reasonable proxy:

       FairPlay is an enabling technology for Apple’s iTunes business, mandated by the
       content providers as a requirement for Apple to provide the digital entertainment
       so highly desired by the purchasers of Apple’s devices in a manner acceptable to
       the content owners. Apple has incurred both development and ongoing costs in the
       creation and maintenance of FairPlay. It is reasonable to assume Apple would not
       have borne these costs unless it had no choice.

                                                10
Case 2:15-cv-01366-JRG-RSP Document 486 Filed 02/20/21 Page 11 of 14 PageID #:
                                  32169




Dkt. No. 273-2 at 21. Furthermore, PMC has shown that the headcount method is a well-known

accounting method. See Dkt. No. 294 at 15; see e.g. Dkt. No. 294-10. Since Mr. Dansky has used

a known accounting method and sufficiently tied this method to the facts of the case, he met the

minimum relevance and reliability threshold.

          Mr, Dansky’s “17.5” headcount number is acceptable. Though Apple alleges this figure is

unreliable, it is Apple’s own witness who offers these numbers. Dkt. No. 273-8 at 5. Mr. Dansky

took available evidence and made a reasonable calculation based on that evidence. See Dkt. No.

273-2 at 21. Apple also disagrees with the overall iTunes headcount number selected by Mr.

Dansky. See Dkt. No. 273 at 15–16. Apple argues Mr. Dansky incorrectly selected the entire

business unit as the overall iTunes headcount number, Apple believes a different number would

be more appropriate. See id. The correctness of the overall iTunes headcount number is a factual

consideration that should be left to the triers of fact, thus, Mr. Dansky’s calculation is admissible.


             3. Value of Patents-in-Suit

          Apple argues Mr. Dansky mistakenly apportioned the entire value of the FairPlay

functionality to the accused patents. Dkt. No. 273 at 16. Apple claims Mr. Dansky did not properly

invoke the entire market exception under LaserDynamics because Mr. Dansky admitted there are

additional non-infringing FairPlay functionalities—which Mr. Dansky otherwise dismissed. Dkt.

No. 273 at 16 (citing LaserDynamics, Inc. v. Quanta Computer, Inc., 694 F.3d 51, 67 (Fed. Cir.

2012)).

          PMC argues that Apple’s challenge is unfounded and is merely a disagreement over

technical facts. See Dkt. No. 294 at 17. PMC contends that Apple’s invocation of LaserDynamics

is also incorrect. Id. PMC argues LaserDynamics limits the royalty base of the damages calculation

but not the royalty rate. See id at 17–18 (citing LaserDynamics, 694 F.3d at 67). In any case, PMC
                                                 11
Case 2:15-cv-01366-JRG-RSP Document 486 Filed 02/20/21 Page 12 of 14 PageID #:
                                  32170



contends that even if the entire market rule were to apply to the royalty rate, Mr. Dansky “relied

on the opinion[] of Dr. Weaver in concluding that the patented technology was essential to the

value of FairPlay as a whole. Dkt. No. 328 at 8 (citing Dkt. No. 328-2 at 23).

       Mr. Dansky’s judgment of the value derived from the patents-in-suit to FairPlay is

admissible. Apportionment may occur in the royalty base, royalty rate, or anywhere in between as

long as “the ultimate reasonable royalty award [is] based on the incremental value that the patented

invention adds to the end product.” Ericsson, Inc. v. D-Link Sys., 773 F.3d 1201, 1226 (Fed. Cir.

2014). There is little question that Mr. Dansky attempted to apportion the royalty base of the iTunes

revenues. See Dkt. No. 273 at 11–12; see also Dkt. No. 294 at 7–8. Mr. Dansky’s attempt to

apportion the royalty base is sufficient to meet the minimum apportionment necessary. Apple may

believe that further apportionment may be proper or that certain assumptions may be incorrect, but

these are questions for a jury to decide. The Court will not exclude Mr. Dansky’s apportionment

calculations.

       Apple argues PMC “must show that the patented method drove demand for the patented

functionality.” Dkt. No. 273 at 17 (citing LaserDynamics, 694 F.3d at 68). This is incorrect. The

entire market rule, as discussed in LaserDynamics, restricts the royalty base not the royalty rate.

See id at 67. As discussed above, Mr. Dansky has apportioned the royalty base. Apple may contend

that Mr. Dansky’s royalty rate calculation is improper since he attributed 100% of the FairPlay

value to the patents-in-suit, but that is permissible since Mr. Dansky has attempted to apportion

the royalty base; thus, honoring his requirement to apportion. Furthermore, Mr. Dansky provides

support for his belief that 100% of the FairPlay value is attributable to the patents-in-suit, such as

his reliance on Dr. Weaver’s technical opinion. Dkt. No. 273-3 at 13. For these reasons, Mr.

Dansky’s royalty rate calculations are admissible.



                                                 12
Case 2:15-cv-01366-JRG-RSP Document 486 Filed 02/20/21 Page 13 of 14 PageID #:
                                  32171



    C. Portfolio License


         Apple argues that Mr. Dansky made a fundamental error when he suggested that the parties

would have entered into a portfolio license, rather than just a license to the patents-in-suit. Dkt.

No. 273 at 18. Apple claims Mr. Dansky did not even attempt to argue that a portfolio license

would have the same monetary value as a license limited to only the patents-in-suit. Dkt. No. 273

at 19.

         PMC points out that Mr. Dansky did claim that a portfolio license would have the same

monetary value as a license to only the patents-in-suit. See Dkt. No. 294 at 19. PMC argues Mr.

Dansky was “clear that his estimated royalty rate did not ‘add any incremental value’ for the notion

of a portfolio license.” Dkt. No. 294 at 19 (quoting Dkt. No. 294-9 at 9).

         Mr. Dansky has proffered testimony that in a hypothetical negotiation Apple and PMC

would have discussed licensing PMC’s whole patent portfolio. Dkt. No. 273-2 at 4. Mr. Dansky,

however, states “I don’t think [the reasonable royalty amount] would change—whether it was the

patents in question or the portfolio, I don’t think the dollars would really change at all.” Dkt. No.

294 at 19 (quoting Dkt. No. 294-9 at 8). Since Mr. Dansky has admitted that though a portfolio

license might be negotiated it would not change his damages estimate, the Court finds that such

testimony is not helpful to the jury and will likely inject unnecessary confusion.

         It is therefore ORDERED that PMC shall seek leave from the Court, and show sufficient

relevance to outweigh that confusion, before offering Mr. Dansky’s testimony regarding whether

a portfolio license would have been negotiated during the hypothetical Apple-PMC negotiation.




                                                 13
Case 2:15-cv-01366-JRG-RSP Document 486 Filed 02/20/21 Page 14 of 14 PageID #:
                                  32172



       IV.    CONCLUSION

       It is therefore ORDERED that PMC shall seek leave from the Court before offering Mr.

Dansky’s testimony regarding whether a portfolio license would have been negotiated during the

hypothetical Apple-PMC negotiation. In all other respects, the Motion is DENIED.
       SIGNED this 3rd day of January, 2012.
      SIGNED this 19th day of February, 2021.




                                                  ____________________________________
                                                  ROY S. PAYNE
                                                  UNITED STATES MAGISTRATE JUDGE




                                             14
